Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment filed on 12 February 2022 has been entered. Claim 1 has been amended.  Claim 6 has been cancelled.  No claims have been added.  Claims 1-5 and 7-11are still pending in this application, with only claim 1 being independent.

Response to Arguments
Applicant’s arguments with respect to at least claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding claims 2-5 and 7-11, the Applicant presented no arguments, except stating that such claims depend directly, or indirectly, from independent claim 1, and would be allowable when/if the independent claim is allowed.  Applicant's failure to distinctly and specifically traverse such rejections, as required by 37C.F.R. 1.111(b), has been interpreted as an admission that the individual features added by claims 2-5 and 7-11 fail to further distinguish the subject matter defined by the independent claims over the prior art already made of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (CN 103969868), and further in view of Ono et al. (US 2003/0202135; hereinafter ‘Ono’).

Regarding claim 1, Lee discloses, in at least fig. 4, a backlight module for providing a light source (123b, at least fig. 4) to a display panel (110, at least fig. 4), comprising: a light guide plate (121, at least fig. 4), comprising a light-emergent surface (surface of LGP 121 closest to the display panel 110); and an optical film (127, at least fig. 4) and a support structure (130, at 
Lee does not specifically disclose any particular light transmittance of the support structure.
Ono teaches a similar device including a support structure (5 or 105, at least figs. 1A-4B) which has light absorbing (5, at least fig. 4B), light transmitting (105, at least fig. 1B), and light reflecting properties (5, at least fig. 3B), but does not specify the percentage of light transmittance.
It would have been obvious to one having ordinary skill in the art before the effective filing date to include Ono’s light-transmitting support structure into Lee’s backlight module.
One would have been motivated to do so to allow for a “softer” light edge formed by an edge which allows some light to transmit therethrough.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have a light transmittance of Ono’s support structure to be “about 15%”.
One would have been motivated use a material which has a transmittance of about 15% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. 

Regarding claim 2, Lee discloses the support structure (130) is a support spacer (as seen in the figure 4).

Regarding claim 3, Lee wherein, an edge of the light guide plate (121) at least partially extends beyond an edge of the optical film (127) (as clearly seen in at least fig. 4), and the support structure (130) is arranged on a portion of the light guide plate (121) that extends beyond the optical film (127) (as clearly seen in at least fig. 4).

Regarding claim 4, Lee discloses wherein, the support structure (130) is a plastic part made of a hard plastic (the provided translation teaches the support structure 130 can be made of a resin which is a well-known hard plastic).

Regarding claim 5, Lee discloses wherein, the support structure (130) is a polyester resin part made of a polyester resin (as disclosed around the middle of page 5 in the provided machine translation).

Regarding claim 7, Lee discloses wherein, the support structure (130) is attached to the light-emergent surface of the light guide plate (121) by pasting the support structure on the light-emergent surface of the light guide plate (as seen in at least fig. 4, as disclosed in at least the middle of page 5 of the machine translation).

Regarding claim 8, Lee discloses wherein, a surface of the support structure (130) facing away from the light guide plate (121) is provided with a double-sided tape (as disclosed in at least the middle of page 5 of the machine translation), the double-sided tape is configured to attach and fix the display panel (as disclosed in at least the middle of page 5 of the machine translation).

Regarding claim 9, Lee discloses wherein the backlight module further comprises a back plate, the back plate comprises a bottom plate portion (at least a portion of 140, as seen in at least fig. 4) and a side plate portion (at least a portion of 150, as seen in at least fig. 4), the bottom plate portion (140) is arranged at a side of a bottom face of the light guide plate (121), the bottom surface facing away from the light-emergent surface (as seen in at least fig. 4); and the side plate portion (150) is arranged around the light guide plate (121).



Regarding claim 11, Lee discloses a display device, comprising: a display panel and the backlight module according to claim 1, wherein an edge of the display panel (110) is laminated on the support structure (130) and is supported and fixed by the support structure (130).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTW 9:30 to 3:30pm and F 9:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875